ICJ_033_GuardianshipInfantsConvention_NLD_SWE_1958-04-17_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

CASE CONCERNING
THE GUARDIANSHIP OF AN INFANT
(NETHERLANDS v. SWEDEN)

ORDER OF APRIL 17th, 1958

1958

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE RELATIVE
À LA TUTELLE D’UNE MINEURE
(PAYS-BAS c. SUEDE)

ORDONNANCE DU 17 AVRIL 1958
This Order should be cited as follows:

“Case concerning the Guardianship of an Infant,
Order of April 17th, 1958: I.C.J. Reports 1958, p. 19.”

La présente ordonnance doit étre citée comme suit:

« Affaire relative à la tutelle d'une mineure,
Ordonnance du 17 avril 1958: C.I. J. Recueil 1958, p. 19.»

 

Sales number 1 8 4
N° de vente:

 

 

 
19

COUR INTERNATIONALE DE JUSTICE

. 1958
L vril
ANNEE 1958 Role général
n° 33
17 avril 1958

AFFAIRE RELATIVE

A LA TUTELLE D’UNE MINEURE
(PAYS-BAS c. SUEDE)

ORDONNANCE

Présenis: M. Hackwortu, Président; M. BADAWI, Vice-Président ;
MM. BASDEVANT, WINIARSKI, KLAESTAD, ARMAND-
Ucon, KojEvnikov, ZAFRULLA KHAN, Sir Hersch LAU-
TERPACHT, MM. Moreno QuINTANA, CORDOVA, WEL-
LINGTON Koo, SPIROPOULOS, Sir Percy SPENDER, juges ;
M. J. Lépez OLIVAN, Greffier.

La Cour internationale de Justice,
ainsi composée,

aprés délibéré en chambre du conseil,
vu l’article 48 du Statut de la Cour,

vu l’article 37 du Règlement de la Cour,

Rend Vordonnance suivante :

Vu Vordonnance du 19 août 1957 fixant au 30 novembre 1957
et au 31 mars 1958 la date d’expiration des délais pour le dépôt
du mémoire et du contre-mémoire et réservant la suite de la procé-
dure;

Considérant que ces pièces ont été déposées dans les délais ainsi
fixés ;

4
TUTELLE D’UNE MINEURE (ORD. DU 17 IV 58) 20
La Cour,

Aprés s’étre renseignée auprés des Parties,
Fixe comme suit la date d’expiration des délais pour le dépôt des
piéces ultérieures de la procédure écrite:

pour la réplique du Gouvernement du Royaume des Pays-Bas,
le 18 juin 1958;

pour la duplique du Gouvernement du Royaume de Suède, le
28 août 1958.

Fait en anglais et en français, le texte anglais faisant foi, au
Palais de la Paix, à La Haye, le dix-sept avril mil neuf cent cin-
quante-huit, en trois exemplaires, dont l’un restera déposé aux
archives de la Cour et dont les autres seront transmis respective-
ment au Gouvernement du Royaume des Pays-Bas et au Gouverne-
ment du Royaume de Suède.

Le Président,
(Signé) GREEN H. HACKWORTH.

Le Greffier,
(Signé) J. LOPEZ OLIVAN.
